DETAILED ACTION
Reason for Allowance
	Claims 8-22 and 25-29 are allowed.
	The following is an examiner's statement of reasons for allowance: Prior art do not teach or render obvious “growing a top layer with an amorphous microstructure on the bottom layer, wherein the top layer has a different melting point than the bottom layer; and annealing, with a laser, the source/drain epitaxial stack to form a molten front in the top layer”, as recited in claim 8; “performing an activation process on the top layer, wherein the top layer comprises a higher activated dopant concentration than the bottom layer” as recited in claim 17; and “exposing the source/drain epitaxial stack to a laser annealing source to activate the first and second dopants in the first and second layers”, as recited in claim 21.  Claims 9-16, 18-22 and 22-29 depend on allowable claims 8, 17 and 21.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811